Citation Nr: 1720867	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant is the surviving spouse for purposes of qualifying for dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1965 to June 1968.  He died in June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of this matter  is with the Regional Office (RO) in Montgomery, Alabama.  

The appellant was previously represented by the Alabama Department of Veterans Affairs.  The record shows that in October 2016 the appellant executed a VA Form 21-22 in favor of The American Legion.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she married the Veteran in January 1969 and that they remained married up until his death in June 2001.  The appellant provided a copy of her marriage certificate showing that she and the Veteran were married in January 1969.  Furthermore, the Veteran identified the appellant as his spouse in an April 1969 claim for VA benefits.  In addition, the record includes a copy of a birth certificate reflecting that the appellant and the Veteran had a daughter in May 1971.  

However, the record includes a June 2001 Report of Contact (VA form 119) reflecting that upon the Veteran's death, a person called J.P., identifying herself as the Veteran's ex-wife, reported to the VA that the Veteran had died of natural causes in Chicago in June 2001.  A copy of the Veteran's death certificate indicated that the Veteran's marital status was divorced.  Nevertheless, the appellant insists that she and the Veteran were never divorced and that she was unaware of any ex-wife.  See June 2013 VA Form 9.  Notably, at no point prior to the Veteran's death, did the Veteran identify having any dependents for purposes of authorizing the payment of VA benefits.  

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103 (c); 38 C.F.R. § 3.1 (j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decrees.  38 C.F.R. § 3.205(a) (2016).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  See 38 C.F.R. § 3.205(b) (2016).

In this case, there is conflicting information as to whether the appellant was still married to the Veteran at the time of his death.  Accordingly, a remand is required to undertake further investigation as to the marital status of the Veteran and the appellant when he died in June 2001.  

Accordingly, the case is REMANDED for the following action:

1.  Contact J.P., based on the contact information provided on the June 2001 Report of Contact, and request assistance in providing documentation of her marriage and divorce from the Veteran.  

2.  Contact the appellant and ask her to provide statements from individuals familiar with both her and the Veteran attesting to their marital status at the time of his death.  

3.  Undertake any further development deemed necessary to ascertain the Veteran's marital status at the time of his death, to include contacting the appropriate courthouse in Brookside, Alabama, where the appellant currently resides to inquire whether a divorce decree had been filed between the appellant and the Veteran, and contacting the appropriate courthouse in Chicago, Illinois, where the Veteran resided at the time of his death to inquire whether a divorce decree had been filed between the appellant and the Veteran, and if so, to obtain a copy of that divorce decree.  All requests for records should be documented in the claims file.  The appellant should be notified of all efforts to document her marital status.

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




